DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed after final rejection on 04/01/2021 in response to the Final Rejection mailed on 12/03/2020 is acknowledged and entered into the record.
	Applicant’s remarks filed on 04/01/2021 in response to the Final Rejection mailed on 12/03/2020 have been fully considered by the examiner and are deemed persuasive to overcome the objections and rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 68-69, 79, and 84 under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikuni et al. (US Patent Application Publication 20120142081; cited on IDS filed on 06/04/2019) and as evidenced by Genbank Q9X1P5.1 (Genbank 2014; cited on PTO-892 mailed 04/02/2020) and Genbank Q6QBS4 (Genbank 2006; cited on PTO-892 mailed 04/02/2020) is withdrawn in view of the examiner’s amendment to the claims set forth below.  Yoshikuni et al. fails to teach or suggest the non-naturally occurring microorganism having a trans-2-unsaturated aldehyde pathway as claimed.  
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 81, 83, and 85 under 35 U.S.C. 103 as being unpatentable over Yoshikuni et al. (US Patent Application Publication 2012/0142081; cited on IDS filed on 06/04/2019) in view of Madden et al. (US Patent Application Publication 2011/0014669; cited on IDS filed on 06/04/2019) as evidenced by Dorbritzsch et al. (The Journal of Biological Chemistry, 1998; cited on PTO-892 mailed on 12/03/2020) and Hasson et al. (Protein Science, 1995; cited on PTO-892 mailed on 12/03/2020) is withdrawn for the reasons set forth above regarding Yoshikuni et al.
	The rejection of claims 86 and 87 under 35 U.S.C. 103 as being unpatentable over Yoshikuni et al. (US Patent Application Publication 2012/0142081; cited on IDS filed on 06/04/2019) in view of Liao et al. (US Patent Application Publication 2016/0060635, priority to 03/14/2013; cited on IDS filed on 06/04/2019) is withdrawn for the reasons set forth above regarding Yoshikuni et al.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given during a telephone conversation with Dr. Elaine Su, Reg. No. 78,170, on 04/14/2021. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Please replace the claim set filed on 04/01/2021 with the following re-written claim set.
1-67. (Cancelled)

an exogenous nucleic acid encoding an aldolase comprising the amino acid sequence of SEQ ID NOs:  11, 12, 13, 14, 15, 16, 17, 18, 19, or 20, an exogenous nucleic acid encoding a decarboxylase comprising the amino acid sequence of SEQ ID NOs:  68, 71, 76, or 77 an exogenous nucleic acid encoding an aldo-ketoreductase comprising the amino acid sequence of SEQ ID NOs:  30, 31, 32, or 33, wherein the non-naturally occurring microorganism produces a trans-2-unsaturated aldehyde.

69.  (Currently Amended) The non-naturally occurring microorganism of claim 68, wherein the non-naturally occurring microorganism comprises an increased enzymatic activity of at least one enzyme in said trans-2-unsaturated aldehyde pathway in comparison with the enzymatic activity of the same enzyme in a corresponding unmodified or wild-type microorganism.

70-78.  (Cancelled)

79.  (Currently Amended) The non-naturally occurring microorganism of claim 68, wherein the non-naturally occurring microorganism further comprises an exogenous nucleic acid encoding a ketoreductase, oxidoreductase, aldehyde reductase, enoate reductase, dehydratase, lactonization enzyme, or alcohol dehydrogenase.

80.  (Cancelled)

81.  (Currently Amended) The non-naturally occurring microorganism of claim 68, wherein the decarboxylase comprises the amino acid sequence of SEQ ID NO:  71.

82.  (Cancelled)

83.  (Currently Amended) The non-naturally occurring microorganism of claim 68, wherein the decarboxylase comprises the amino acid sequence of SEQ ID NO:  76.

84.  (Currently Amended) The non-naturally occurring microorganism of claim 68, wherein the decarboxylase comprises the amino acid sequence of SEQ ID NO:  68 or 77.

85.  (Currently Amended) The non-naturally occurring microorganism of claim 68, wherein the non-naturally occurring microorganism further comprising an exogenous nucleic acid encoding an (CoA-acetylating), 

86.  (Currently Amended) The non-naturally occurring microorganism of claim 68, wherein one or more genes encoding an enzyme that utilized pyruvate are deleted from the non-naturally occurring microorganism as compared to a wild-type microorganism.

87.  (Currently Amended) The non-naturally occurring microorganism of claim 68, wherein one or more genes encoding an enzyme capable of catalyzing a reaction involving an acetaldehyde molecule, a pyruvate, or an aldehyde precursor are deleted from the non-naturally occurring microorganism as compared to a wild-type microorganism.

88.  (Cancelled)

89.  (Currently Amended) The non-naturally occurring microorganism of claim 68, wherein the trans-2-unsaturated aldehyde is trans-2-hexenal.

Examiner’s Statement of Reasons for Allowance

US Patent Application Publication 2012/0142081; cited on IDS filed on 06/04/2019) [see prior Office Actions]; however, Yoshikuni et al. fails to teach or suggest the non-naturally occurring microorganism as claimed, specifically the combination of an exogenous nucleic acid encoding an aldolase comprising the amino acid sequence of SEQ ID NOs:  11, 12, 13, 14, 15, 16, 17, 18, 19, or 20, an exogenous nucleic acid encoding a decarboxylase comprising the amino acid sequence of SEQ ID NOs:  68, 71, 76, or 77 and an exogenous nucleic acid encoding an aldo-ketoreductase comprising the amino acid sequence of SEQ ID NOs:  30, 31, 32, or 33.  Accordingly, the non-naturally occurring microorganism of claims 68-69, 79, 81, 83-87, and 89 are allowable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656